DETAILED ACTION

The response filed August 9, 2021 has been entered. Applicant has canceled claims 2 and 16. Claims 19 and 20 were withdrawn. Claims 1, 3-15 and 17-18 are under consideration.
Claim Objections
The previous claim objections are withdrawn in view of Applicant’s amendments.
Claim Rejections - 35 USC § 112
The previous 112 rejections are withdrawn in view of Applicant’s amendments.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez et al. (“Jimenez”, US 2016/0319068 A1) in view of Hill (US 2014/0030513 A1).
Regarding claim 1, Jimenez discloses polyurethane adhesives ([0002]) including a two-component polyurethane system ([0004]) comprising a polyol component and an isocyanate-terminated prepolymer comprising an isocyanate component and a glycol or second polyol ([0004]). Jimenez teaches a “polyester polyether polyol” may have both ester and ether linkages ([0006]). The molecular weights are addressed below, where claims 6 and 7 are addressed. 
Jimenez does not expressly teach the adhesion promoter is one of those claimed in claim 1. However, such adhesion promoters are well known in the art, as evidenced by Hill. Hill discloses an adhesive system that may contain a urethane-based adhesive (abstract) and teaches adhesion promoters such as phosphoric acid enhance metal adhesion ([0035]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use phosphoric acid as an adhesion promoter to enhance metal adhesion when adhering metal substrates.

As to claim 3, Jimenez teaches the polyester polyol can be the reaction product of maleic acid and a diol ([0008]).
As to claims 4 and 5, Jimenez teaches the isocyanate content is preferably 3 to 15 wt.%, which overlaps the claimed range ([0015]).
As to claim 6 and further regarding claim 1, Jimenez teaches including residues of a glycol having Mn from 300 to 3500 ([0015]), which would be within the range claimed.
As to claim 7 and further regarding claim 1, Jimenez teaches reacting with 300 molecular weight polyethylene glycol ([0043]) to form a polyester-polyether (Example 8).
As to claims 8 and 9, Jimenez does not expressly teach the exact amounts of polyol relative to the dry weight of the isocyanate reactive compound. However, Jimenez teaches including polyols in a range of 0.5 wt.% to 99 wt.% ([0014]). The reactivity and properties of polyols are well understood in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to incorporate polyols in various amounts depending on the desired properties and NCO/OH ratios.
As to claim 10, Jimenez teaches including a catalyst ([0013]).
As to claim 11, Jimenez teaches including solvents such as ethyl acetate and methyl ethyl ketone ([0017]).
As to claims 12-14, Jimenez teaches including isocyanates such as MDI, TDI, and isophorone diisocyanate ([0004]).

As to claim 17, Jimenez teaches polyols including glycols ([0006],[0008]).
As to claim 18, Jimenez teaches diacids including terephthalic acid and isophthalic acid ([0008]).

Response to Arguments
Applicant’s arguments have been fully considered but are either moot in view of the new grounds of rejection or are not found persuasive.
Applicant argues that the newly added limitation of an adhesion promoter selected from the list claimed in claim 1 distinguishes over the prior art. A secondary reference (Hill) has been applied to show that phosphoric acid was a well known adhesion promoter used to enhance metal adhesion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL H LEE/               Primary Examiner, Art Unit 1746